Citation Nr: 1631984	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from November 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a lumbar spine disability.  The Veteran reports that he injured his back in basic training, and it has worsened over the years.  See July 2011 claim and March 2012 submission.

Prior to the Veteran's entrance into active duty service, in a medical statement dated in December 1970, a physician wrote that he treated the Veteran for injuries sustained in an automobile accident in August 1968.  The physician noted the following injuries: pulmonary contusion of the left pneumothorax and multiple severe, large, body abrasions involving the back and shoulders.  The physician noted that the Veteran's injuries all healed with treatment and he was released from his care in December 1968.

On the Veteran's November 1971 entrance examination and report of medical history, the Veteran's lumbar spine was evaluated as normal, and he did not report any recurrent back pain.  The Veteran complained of back pain on several occasions during his service.  For example, in December 1971, the Veteran complained of two days of low back pain.  The physician noted a prior history of an automobile accident with "back injury."  The assessment was lumbar thoracic pain.  In a subsequent December 1971 service treatment record, the Veteran continued to complain of back pain.  On the Veteran's March 1973 separation examination and report of medical history, his lumbar spine was evaluated as normal, and he did not report any recurrent back pain.

Post-service treatment records reveal complaints of back pain beginning around October 2006.  In a VA examination dated in January 2013, the Veteran reported thigh pain while in boot camp from "just working out hard."  Following an examination, the examiner diagnosed degenerative disc disease (2002) and intervertebral disc syndrome of the lumbar spine with radiculopathy of the right lower extremity involving the right sciatic nerve (2012).  The examiner noted that although the Veteran's x-rays were normal, his diagnosis was believed to be lumbar spine degenerative disc disease.  The examiner explained that disc pathology does not always show on x-rays, and this diagnosis was made by the Veteran's doctor around eight years ago based on magnetic resonance imaging (MRI) findings.  The examiner found that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran's current back diagnosis was most likely due to old age and was a normal senescence of life.

The Board finds the January 2013 examination report and associated opinion to be inadequate.  First, although the examiner diagnosed degenerative disc disease of the lumbar spine and intervertebral disc syndrome, the Board notes that there are no documented radiographic images of record confirming these diagnoses.  In particular, the examiner noted that that the Veteran's x-rays were normal; the examiner instead appears to rely on the Veteran's reports of his doctor's diagnosis from eight years prior.  However, there are no MRI reports from the Veteran's treating physician to confirm this diagnosis.  VA treatment records also do not reveal any specific lumbar spine diagnoses.  On remand, the examiner should clarify whether the Veteran has a current lumbar spine diagnosis.  

Next, the Board finds that it is unclear what lumbar spine disability, if any, existed prior to service.  Significantly, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Although the January 2013 VA examiner found that the Veteran's lumbar spine "condition" clearly and unmistakably existed prior to service, the examiner failed to address the November 1971 entrance examination, which evaluated the lumbar spine as normal.  The examiner also failed to address the December 1970 physician's letter indicating that the back abrasions from the August 1968 automobile accident all healed with treatment by December 1968.  Moreover, although the January 2013 examiner found that the preexisting lumbar spine condition clearly and unmistakably did not increase in severity during service, the examiner failed to address the Veteran's reports of a back injury in basic training and his complaints of, and treatment for, back pain in December 1971.  

Therefore, under the duty to assist, the Veteran must be afforded another VA examination to address the nature, onset, and etiology of any currently diagnosed lumbar spine disability.  While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain any relevant VA treatment records dated from January 2016 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed to 
	the extent possible, schedule the Veteran for an 
	appropriate VA examination for his claimed lumbar 
	spine disability.  The entire claims file, including a 
	copy of this remand, should be provided to the 
	appropriate examiner for review, and the examiner 
	should note that it has been reviewed.  All necessary 
	tests and studies should be performed, and all findings 
	should be set forth in detail.  The examiner should:

a)  Identify any currently diagnosed lumbar spine disabilities, to include degenerative disc disease and intervertebral disc syndrome.  Appropriate x-ray and MRI testing, as deemed necessary, should be undertaken to confirm any diagnoses.  

      b)  Provide an opinion as to whether any 
      currently diagnosed lumbar spine disability 
      clearly and unmistakably preexisted service. 

		The examiner should specifically note and address the 
		December 1970 medical statement, which noted that 
		the Veteran suffered multiple severe, large body 
		abrasions on the back following an automobile 
		accident in August 1968, which resolved with 
		treatment.  The examiner should also address the 
		Veteran's November 1971 entrance examination and 
		report of medical history, in which the back was 
		evaluated as normal and the Veteran did not complain 
		of recurrent back pain.
		
      c)  If the examiner finds that the Veteran's 
      current lumbar spine disability clearly and 
      unmistakably preexisted service, provide an 
opinion as to whether it clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty service.  

		The examiner should specifically note and address the 
		Veteran's reports of a back injury during basic 
		training and the service treatment records dated in 
		December 1971 showing complaints of, and treatment 
		for, back pain.

      d)  If the examiner is unable to find that the 
      current lumbar spine disability clearly and 
unmistakably preexisted service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is otherwise etiologically related to service.

      The examiner should specifically note and address the 
		Veteran's reports of a back injury during basic 
		training and the service treatment records dated in 
		December 1971 showing complaints of, and treatment 
		for, back pain.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.   After completing the above development, and any 
	additional development deemed necessary, 
	readjudicate the claim.  If the benefit sought remains 
	denied, provide a supplemental statement of the case 
	to the Veteran and his representative after according 
	the requisite time to respond.  The matter should then 
	be returned to the Board for appropriate appellate 
	review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


